J-A03031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PENNSYLVANIA NATIONAL MUTUAL          :   IN THE SUPERIOR COURT OF
 CASUALTY INSURANCE CO., A/S/O         :        PENNSYLVANIA
 GERALD AND MICHELLE THOMPSON          :
 AND GERALD AND MICHELLE               :
 THOMPSON, INDIVIDUALLY AND            :
 GERALD AND MICHELLE THOMPSON          :
 AS PARENTS AND NATURAL                :
 GUARDIANS OF B.C.T., A MINOR          :
                                       :   No. 727 MDA 2020
                    Appellants         :
                                       :
                                       :
               v.                      :
                                       :
                                       :
 SAM'S EAST, INC., D/B/A SAM'S         :
 CLUB, SAM'S WEST, INC., D/B/A         :
 SAM'S CLUB AND WAL-MART               :
 STORES, INC., D/B/A SAM'S CLUB        :

                Appeal from the Order Entered April 13, 2020
  In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                             2017-CV-1430-CV


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY LAZARUS, J.:                        FILED MARCH 19, 2021

     Pennsylvania National Mutual Casualty Insurance Company (Penn

National) and Gerald and Michelle Thompson (h/w) (collectively, Plaintiff-

Appellants) appeal from the order, entered in the Court of Common Pleas of

Dauphin County, granting summary judgment in favor of Sam’s East, Inc., et

al. (Defendant-Appellees). Upon review, we reverse and remand for further

proceedings.

     Plaintiff[-Appellant], [Penn National,] commenced this action by
     Complaint on February 24, 2017, as subrogees of [the
J-A03031-21


      Thompsons]. The action arises out of a residential fire which
      occurred at approximately 4 o’clock a.m. on February 28, 2015 at
      property in which the Thompsons lived [in] Harrisburg[.] The
      Thompsons seek compensatory damages for bodily injuries
      alleged to have been sustained due to smoke inhalation from the
      fire. [Although the] Thompson[s] settled their claims [as to
      themselves, t]he claims of B.C.T., the Thompsons’ son, . . . remain
      at issue.

      Plaintiff[-Appellants] allege that the February 28, 2015 fire was
      caused by a space heater purchased at Defendant[-Appellee]
      Sam’s East, Inc.[’s] store.         The Thompsons allege that
      Defendant[-Appellee] marketed, sold[,] and distributed the
      electric space heater sometime prior to December 2011. Mr.
      Thompson’s mother purchased the heater and gave it to the
      Thompsons as a Christmas gift. The Thompson[s] used the heater
      approximately twenty hours per month during the winter months
      from December 2011 to February 2015. During that time, the
      heater operated like new with no concerns, and required no
      maintenance. The unit came with operating instructions[,] which
      Mr. Thompson read, but which he no longer had, because they
      were destroyed in the fire.

      Plaintiff[-Appellants] testified that on the evening of February 27,
      2015, Mrs. Thompson went to sleep while watching television
      upstairs in the residence. At around 8:00 p.m., Mr. Thompson
      and B.C.T. went to the basement to watch a movie, at which point
      they turned on the space heater. At some point, they fell asleep
      near the heater. Mr. Thompson believes the heater was operating
      for four to six hours before he realized a fire started. Mr.
      Thompson testified that the space heater caught fire and the fire
      spread . . . [“]to the television.] . . . I threw a blanket over the
      top of the burning heater, picked it up with my forearms, and []
      ran up the stairs carrying it out in the snow.” B.T.C. testified that
      he observed his father screaming as he removed the heater from
      the basement with a blanket, then took it outside and placed it in
      a snowbank in order to extinguish the fire.

Trial Court Opinion, 4/13/20, at 1-3.

      In support of their product liability claims, Plaintiff-Appellants submitted

the expert report of Tyler Schriver, Certified Fire and Explosion Investigator,

who conducted an investigation into the cause and origin of the fire in the

                                      -2-
J-A03031-21



Thompsons’ residence on March 3, 2015.               After physically examining the

Thompsons’ home, the space heater at issue, and “all additional heat sources

within the home,” Schriver concluded that:            (1) the fire was accidental in

nature; (2) the fire originated within the electric space heater and spread

laterally throughout the basement; and (3) all additional heat sources

within the home had been eliminated as a cause of the fire. Schriver

Fire Report, 3/5/15, at 1-2 (emphasis added). Schriver’s report also included

photographs showing that the electric heater’s internal mechanisms, including

some wiring and a steel fan, had melted or turned to ash.

        On May 22, 2017, Defendant-Appellees filed their Answer with New

Matter denying the allegations that a defect in the electric space heater caused

the February 28, 2015 fire and resulting injuries.           On August 23, 2019,

Defendant-Appellees filed their motion for summary judgment, and on

September 19, 2019, Plaintiff-Appellants filed their response. Following oral

argument, which was held on December 18, 2019, the trial court, on April 13,

2020, entered an order granting summary judgment in favor of Defendant-

Appellees. The trial court stated that Schriver’s expert opinion “fall[s] short

of the proof required” to survive Defendant-Appellees’ motion for summary

judgment in that it was “devoid of identification of the design defect, how any

alleged defect caused the heater to catch fire, or identification of what type of

safety design should have existed.” Trial Court Opinion, 4/13/20 at 7.1 The
____________________________________________
1 The trial court also found it “significant to Plaintiff[-Appellants’] lack of
identification of design defect that the heater worked perfectly in the years of


                                               -3-
J-A03031-21



trial court also concluded that “Plaintiff[-Appellants] may not avail themselves

of      the       ‘product          malfunction’   theory   [of   products     liability]

. . . [because their] expert examined the product.” Id. (citing Dansak v.

Cameron Coca-Cola Bottling Co., Inc., 703 A.3d 489 (Pa. Super. 1997).

        On April 24, 2020, Plaintiff-Appellants filed a motion for reconsideration,

which the trial court denied on May 6, 2020.                Plaintiff-Appellants timely2

appealed to this Court and, having complied with Pa.R.A.P. 1925(b), raise the

following issue for our review:

        Did the trial court err by disregarding the Plaintiff[-Appellants’]
        uncontested expert examination and report, and eyewitness
        testimony, which unequivocally concluded that the origin and
        source of the house fire was caused by the spontaneous

____________________________________________

use since December 2011.” Trial Court Opinion, 4/13/20, at 7. However, our
Supreme Court has “recognize[d] that a product can perform successfully for
years and yet still be defective.” Barnish v. KWI Bldg. Co., 980 A.2d 535,
546 (Pa. 2009). “As but one example, should a product that has a lifespan of
twenty years fail after three years of successful use because of shoddy parts,
a plaintiff may still be able to prove that the product was defective when it left
the manufacturer’s control, despite the three years of successful use.” Id.

2  Plaintiff-Appellants, appealing from the April 13, 2020 order granting
summary judgment, filed the instant notice of appeal on May 19, 2020 (36
days later). Generally, a notice of appeal shall be filed within 30 days of the
entry of the order from which the appeal is taken. Pa.R.A.P. 903(a). Thus,
ordinarily, Plaintiff-Appellants would have had until May 13, 2020 to timely file
their notice of appeal. However, on March 17, 2020, in response to the
COVID-19 pandemic and in accordance with the Order of the Supreme Court
of Pennsylvania declaring a general, statewide, judicial emergency, this Court
issued an order staring that “[a]ll timelines imposed by [Pa.R.A.P. 903] for
appeals from orders entered between March 13, 2020 and April 17, 2020, that
would be subject to the Superior Court’s jurisdiction, are EXTENDED by 30
days.” Order, 3/17/2020; see also 532 Judicial Administration Docket (Mar.
16, 2020). Therefore, Plaintiff-Appellants had until June 12, 2020 to timely
file their notice of appeal, and their May 19, 2020 filing was timely.

                                               -4-
J-A03031-21


      combustion of the electrical space heater which was being used
      as intended by the end consumer?

Brief of Appellant, at 2.

      Our standard of review of an order granting or denying summary

judgment is well-settled:

      We view the record in the light most favorable to the nonmoving
      party, and all doubts as to the existence of a genuine issue of
      material fact must be resolved against the moving party. Only
      where there is no genuine issue as to any material fact and it is
      clear that the moving party is entitled to a judgment as a matter
      of law will summary judgment be entered. Our scope of review of
      a trial court’s order granting or denying summary judgment is
      plenary, and our standard of review is clear: the trial court’s
      order will be reversed only where it is established that the court
      committed an error of law or abused its discretion.

Siciliano v. Mueller, 149 A.3d 863, 864 (Pa. Super. 2016).

      In Rogers v. Johnson Products, Inc., 565 A.2d 751 (Pa. 1989), the

Pennsylvania Supreme Court:

      acknowledged [its] prior adoption of Section 402A of the
      Restatement (Second) of Torts, providing for “a plaintiff’s right to
      pursue an action in strict liability against the manufacturer of a
      product.”   To bring a Section 402A claim, a plaintiff must
      demonstrate, inter alia, that the product was defective, that the
      defect caused the plaintiff’s injury, and the defect existed at the
      time    the   product     left    the    manufacturer’s    control.

      [The Rogers Court] observed that in most cases, plaintiffs
      would produce direct evidence of an alleged defect in the product
      to establish the required elements of a Section 402A claim[; i]n
      some instances, however, the plaintiff may not be able to
      prove the precise nature of the defect[,] in which case
      reliance may be had on the ‘malfunction’ theory of product
      liability. This theory encompasses nothing more than
      circumstantial evidence of product malfunction.

      [T]he malfunction theory permit[s] a plaintiff to prove a
      defect in a product with evidence of the occurrence of a

                                     -5-
J-A03031-21


        malfunction and with evidence eliminating abnormal use or
        reasonable, secondary causes for the malfunction. While
        reminiscent of the logic of a res ipsa loquitur case, the malfunction
        theory requirements correlate with the three elements of a
        standard 402A claim.

Barnish v. KWI Bldg. Co., 980 A.2d 535, 541 (Pa. 2009) (emphasis and

paragraph breaks added) (internal citations and quotations omitted); see

also Dansak, supra at 495 (under malfunction theory of products liability,

plaintiff is relieved of demonstrating precise defect in product, and may prove

existence of defect by circumstantial evidence).

        Subsequently, in Dansak, this Court explained that “in a products

liability case[,] the plaintiff seeks to prove, through whatever means he or she

has available under the circumstances, that a product was defective when it

left the hands of the manufacturer.” Id. at 496. The Dansak Court clarified

that a plaintiff need not identify “a specific defect [or an explanation as to]

precisely how the product was defective and how the defect must have arisen

from the manufacturer or seller.” Id. at 496. Indeed, “[e]ven without expert

testimony articulating the specific defect, [the plaintiff] may be able to

convince a jury that the product was defective when it left the seller’s hands

by producing circumstantial evidence.”3 Id.

        Although the plaintiff need not present direct evidence of a defect, the

malfunction theory does not remove a plaintiff’s burden of establishing a

____________________________________________
3 “In cases of a manufacturing defect, such expert testimony is certainly
desirable from the plaintiff’s perspective, but it is not essential.” Dansak,
supra at 496.

                                               -6-
J-A03031-21


defect.   Instead, “the malfunction is itself circumstantial evidence of a

defective condition.” Id.   We have previously explained that a plaintiff

“proceeding on a malfunction theory[] may present a case-in-chief [by]

evidencing the occurrence of a malfunction and eliminating abnormal

use or reasonable, secondary causes for the malfunction. From this

circumstantial evidence, a jury may be permitted to infer that the product was

defective at the time of sale.” Id. (citing O'Neill v. Checker Motors

Corp., 567 A.2d 680, 682 (Pa. Super. 1989)) (emphasis added).

      Contrary to the trial court’s interpretation of Dansak, see Trial Court

Opinion, 4/13/20, at 7, that case does not stand for the proposition that

plaintiffs who have the benefit of examining their allegedly defective product

cannot avail themselves of the “product malfunction” theory.       Rather, the

Dansak Court simply noted that the “failure to produce the product is not

fatal to [a plaintiff’s] claim if she can proceed with circumstantial evidence

under a malfunction theory, and [plaintiff] was in no way at fault for disposing

or failing to preserve the product.” Id. at 495.

      Most recently, in Barnish, supra, our Supreme Court clarified how the

“malfunction theory” requirements correlate with the three elements of a

standard 402A claim:

      First, the “occurrence of a malfunction” is merely
      circumstantial evidence that the product had a defect, even
      though the defect cannot be identified. The second element
      in the proof of a malfunction theory case, which is evidence
      eliminating abnormal use or reasonable, secondary causes, also
      helps to establish the first element of a standard strict liability

                                     -7-
J-A03031-21


      case, the existence of a defect. By demonstrating the absence
      of other potential causes for the malfunction, the plaintiff
      allows the jury to infer the existence of defect from the fact
      of a malfunction. For example, by presenting a case free of
      abnormal uses, such as using the product for an
      unintended purpose, the plaintiff can demonstrate that the
      product failed to perform as a reasonable customer would expect;
      thus, that it malfunctioned. Similarly, by eliminating other
      reasonable secondary causes, a plaintiff allows the jury to
      infer that a defect in the product caused the malfunction,
      as opposed, for example, to operator error or failure to service the
      equipment.       Similarly, by presenting a case free of
      “abnormal uses” by the plaintiff and free of “other
      reasonable secondary causes,” a plaintiff can establish
      through inference from circumstantial evidence the second
      and third elements of a 402A case, that the alleged defect
      caused the injury (as opposed to another cause) and that the
      defect existed when it left the manufacturer’s control (as
      opposed to developing after the product left the manufacturer’s
      control).
Id. at 541 (emphasis added).

      In light of this unequivocal precedent, we conclude that the trial court

erred as a matter of law in granting Defendant-Appellees’ motion for summary

judgment with respect to Plaintiff-Appellants’ claim of strict liability for a

defective product. First, the trial court erroneously concluded that Plaintiff-

Appellants could not avail themselves of the product malfunction theory based

on the fact that an expert had examined the product. Trial Court Opinion,

4/13/20, at 7. Possessing, retaining, and having an expert examine a product

does not preclude a plaintiff from advancing a product malfunction theory of

liability. See Dansak, supra. Second, the trial court misapplied the law in

concluding that Plaintiff-Appellants’ expert report fell below the standard




                                     -8-
J-A03031-21



required to survive Defendant-Appellees’ motion for summary judgment

because no precise defect was identified. See id.; see also Barnish, supra.

      On a motion for summary judgment, the trial court’s task is to determine

whether there are controverted issues of fact, not whether the evidence is

sufficient to prove the particular facts. Troy v. Kampgrounds of America,

Inc., 581 A.2d 665, 669 (Pa. Super. 1990). As long as a plaintiff presents a

case-in-chief to the jury that is free of secondary causes, it is the role of the

jury to resolve any disputes in the evidence. Id. (citing Rogers, supra); see

also Dansak, supra at 497 (plaintiff fails to establish prima facie case of

product malfunction only if, based upon his own proof, more than one cause

could account for accident) (emphasis added and in original).

      The malfunction theory permits a plaintiff, who cannot do so directly, to

circumstantially prove that a product is defective by presenting evidence of a

malfunction coupled with evidence eliminating abnormal use or reasonable,

secondary causes for the malfunction.       Dansak, supra; Barnish, supra;

O'Neill, supra. This is precisely what Plaintiff-Appellants submitted to the

trial court in this matter: in addition to showing evidence that a malfunction

actually occurred, Plaintiff-Appellants’ expert report specified that the fire (or

malfunction) originated inside the space heater and that all additional heat

sources inside the home were ruled out as possible (or secondary)

causes of the malfunction.        See Schriver Fire Report, 3/5/15, at 1-2

(emphasis added).




                                      -9-
J-A03031-21


      “[W]hile a plaintiff may prevail at trial only if [it] eliminates reasonable

causes of the accident that are fairly raised by the evidence, it is inappropriate

to usurp the function of the jury and rule as a matter of law for defendants at

the first sign of an alternate theory of causation.” Dansak, supra at 497-98

(emphasis removed).

      Accepting all facts presented by the non-moving parties (here, Plaintiff-

Appellants) as true, and granting them the benefit of all inferences therefrom,

a jury could reasonably find that the space heater at issue malfunctioned, and

that the Plaintiff-Appellants’ case-in-chief does not reveal any abnormal use

or secondary causes of the accident.       Therefore, the trial court’s grant of

summary judgment was in error. Dansak, supra; Troy, supra.

      Order granting summary judgment reversed. Case remanded for trial.

Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/19/2021




                                     - 10 -